DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/29/2022 has/have been acknowledged and is/are being considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/29/22, with respect to the rejection(s) of claim(s) 9-10, 12-14, 17-19 and 21-26 under Baust in view of Curley have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Wallace et al. (U.S. Pub. 2009/0254083 hereinafter “Wallace”) in view of Curley et al. (U.S. Pat. 6,328,735 hereinafter “Curley”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9, 12-14, 17-19 and 22-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace et al. (U.S. Pub. 2009/0254083 hereinafter “Wallace”) in view of Curley et al. (U.S. Pat. 6,328,735 hereinafter “Curley”).
Regarding claim 9, Wallace discloses a method of ablating tissue, comprising: passing a catheter through an existing passageway within a body (e.g. ¶¶23-24, 34), position a blunt distal portion (e.g. 302) of an elongate body (e.g. 250) disposed at a distal end of the catheter (e.g. 224) in contact with tissue without penetrating the tissue (e.g. ¶41); delivering ablative energy to the tissue through an ablation element on the blunt distal portion of the elongate body while simultaneously delivering fluid through the catheter and the elongate body (e.g. ¶27), and delivering the fluid through one or more outlet ports formed in the ablation element (e.g. 304; ¶27).  Wallace discloses the claimed invention except for the heating element being disposed within the elongate body and the fluid the fluid being heated to a temperature greater than 37 degrees Celsius and less than 70 degrees Celsius.  However, Curley discloses a method of ablating tissue, using a heating element within the elongate body distal to the catheter and heating the fluid to a temperature greater than 37 degrees Celsius and less than 70 degrees Celsius as taught in Col. 7, line 65 to Col. 8, line 19 to provide a means for cooling and distributing the heat at the distal end of the device to convect the heat deeper into the tissue thereby reducing charring and impedance change in tissue near the electrode.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wallace, with a heating element within the elongate body distal to the catheter and heating the fluid to a temperature greater than 37 degrees Celsius and less than 70 degrees Celsius as taught by Curley, since such a modification would provide the predictable results of delivering fluid through outlet ports near the ablation element in order to convect the heat deeper into the tissue thereby reducing charring and impedance change in tissue near the electrode.
Regarding claim 12, meeting the limitations of claim 9 above, Curley further discloses wherein the ablation element is positioned at the distal end of the elongate body and adjacent to the tissue (e.g. see Fig. 1 and corresponding written description).
Regarding claim 13, meeting the limitations of claim 9 above, Wallace and Curley further discloses wherein delivering fluid through the elongate body comprises delivering fluid through an inner lumen disposed within the elongate body (e.g. Wallace; ¶27; Curley Col. 2, ll. 15-42).
Regarding claim 14, meeting the limitations of claims 9 and 13 above, Curley further discloses wherein the heater element is disposed within the inner lumen to heat the fluid (e.g. 19; Col. 5, ll. 29-43).
Regarding claim 17, meeting the limitations of claim 9 above, Curley further discloses detecting the temperature of the tissue in contact with the blunt distal portion of the elongate body using a temperature sensor disposed on a distal end of the elongate body (e.g. element 24; Col. 5, ll. 59-65).
Regarding claim 18, meeting the limitations of claim 9 above, Curley further discloses detecting the temperature of the fluid delivered through the elongate body using a temperature sensor disposed distal to the heater element (e.g. element 23; Col. 5, ll. 55-59).
Regarding claim 19, meeting the limitations of claims 9 and 13 above, Curley further discloses detecting the temperature of the fluid delivered through the elongate body using a temperature sensor disposed within the inner lumen (e.g. 19; Col. 5, ll. 29-43).
Regarding claim 22, meeting the limitations of claim 9 above, Curley further discloses further comprising coordinating a power level of the ablation element with the heating of the fluid such that a treatment lesion of a desired depth is created (e.g. Col. 3, ll. 20-22).
Regarding claim 23, meeting the limitations of claim 9 above, Curley further discloses coordinating a power level of the ablation element with the heating of the fluid such that heating any portion of the tissue above about 100° C is prevented (e.g. Col. 1, ll. 33-38). 
Regarding claim 24, meeting the limitations of claim 9 above, Wallace further discloses regulating a temperature of the ablation element with the fluid delivered through the elongate body (e.g. ¶27).
Regarding claim 25, meeting the limitations of claim 9 above, Wallace further discloses wherein regulating the temperature of the ablation element further comprises convecting heat away from the ablation element with the heated fluid (e.g. ¶27).
Regarding claim 26, meeting the limitations of claim 9 above, Curley further discloses wherein regulating the temperature of the ablation element further comprises regulating the temperature of the ablation element to about a temperature of the heated fluid (e.g. Col. 5, l. 8 to Col. 6, l. 12; “wherein the electrode and fluid are 50 degrees”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792